Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the references of record neither alone nor in combination teach or render obvious the claimed features of receiving remaining minimum system information (RMSI) including an index for a Physical Uplink Control Channel (PUCCH) resource set, determining, based on the index, a PUCCH format, a first symbol, a number of symbols and Cyclic Shift (CS) index related information for a PUCCH transmission; receiving an indicator for the PUCCH transmission, in Downlink Control Information (DCI); and determining, based on the CS index related information and based on the indicator, a physical resource block (PRB) index of the PUCCH transmission.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/BO HUI A ZHU/Primary Examiner, Art Unit 2465